NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CHARLEY ZACHARIA,                               No.    18-71805

                Petitioner,                     Agency No. A075-683-010

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Charley Zacharia, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Zacharia’s third motion to

reopen1 as untimely and numerically barred where he filed the motion fifteen years

after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and he failed to establish

materially changed country conditions in Indonesia to qualify for an exception to

the time and number limitations for filing a motion to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 990-91 (evidence must be “qualitatively

different” to warrant reopening); Go v. Holder, 744 F.3d 604, 609 (9th Cir. 2014)

(holding “that the procedural requirements specified in 8 C.F.R. § 1003.2(c) apply

to CAT claims). The record does not support Zacharia’s contentions that the BIA

failed to consider his evidence or otherwise erred in analyzing his claims. See

Najmabadi, 597 F.3d at 990-91 (the BIA adequately considered evidence and

sufficiently announced its decision).

      PETITION FOR REVIEW DENIED.




1
      See Zacharia v. Lynch, 658 F.App’x. 318 (9th Cir. 2016).

                                          2                                    18-71805